 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the "Amendment"), dated as of May 21,
2019 is made by and between SHOTSPOTTER, INC., a Delaware corporation (the
"Borrower") and UMPQUA BANK, an Oregon state-chartered bank (the "Lender").

W I T N E S S E T H:

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of September 27, 2018 (as amended, restated, supplemented or
otherwise modified, the "Credit Agreement").

WHEREAS, the Borrower has requested that the Lender make certain amendments to
the Credit Agreement as more fully set forth herein, and the Lender is willing
to do so upon and subject to the terms and conditions of this Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1.Recitals.  The Recitals set forth above are true and correct and are
incorporated herein.

2.Definitions.  Except as set forth in this Amendment, defined terms used herein
shall have the meanings given to them in the Credit Agreement.

3.Amendment to the Second Paragraph of the Credit Agreement.  The second
paragraph of the Credit Agreement is hereby amended and restated in its entirety
as follows:

“The Borrower has requested the Lender to provide a revolving credit facility to
the Borrower in an aggregate principal amount not to exceed the Revolving Credit
Commitment.  In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:”

 

4.Amendment to Section 8.2.5 [Dividends and Related Distributions].  Clauses
(iv) and (v) of Section 8.2.5 of the Credit Agreement [Dividends and Related
Distributions] are hereby amended and restated in their entirety as follows:

"(iv) the Borrower may repurchase its Capital Stock or common Equity Interests
up to the lesser amount of (A) $7,000,000 and (B) 50% of Liquidity per Section
8.2.15, provided (A) such action is approved by the board or directors of the
Borrower and, (B) giving pro forma effect to such repurchase, the Borrower
remains in compliance with Sections 8.2.14 through 8.2.16, and (v) the Borrower
may make additional repurchases otherwise permitted

1

 



--------------------------------------------------------------------------------

 

in clause (iv) above in excess of $7,000,000 and any other distributions up to
the Available Basket Amount (after giving effect to any prior repurchases in
reliance on this clause (v) which shall be applied to reduce the Available
Basket Amount) provided (A) such action is approved by the board or directors of
the Borrower and, (B) giving pro forma effect to such repurchase, Borrower
remains in compliance with Sections 8.2.14 through 8.2.16."

5.Amendment to Section 8.2.15 [Minimum Liquidity].  Section 8.2.15 of the Credit
Agreement [Minimum Liquidity] is hereby amended and restated in its entirety as
follows:

“8.2.15Minimum Liquidity.

  The Loan Parties shall maintain Liquidity with the Lender in the minimum
amount of $10,000,000, of which at least an average quarterly amount of
$2,000,000 shall be held in a demand deposit account, as determined as of the
end of each fiscal quarter then ended commencing June 30, 2019 and for each
fiscal year then ending commencing December 31, 2019.  For purposes hereof,
"Liquidity" shall mean unrestricted domestic cash and cash equivalents.”

6.Amendment to Section 8.2.17 [Minimum Profitability].  Section 8.2.17 of the
Credit Agreement [Minimum Profitability] is amended and restated in its entirety
as follows:

“8.2.17Minimum Profitability.

 

2.

  The Loan Parties shall maintain a minimum net profit after taxes of at least
$1.00 for a trailing four consecutive quarterly period commencing with the
fiscal quarter ended December 31, 2019; provided that commencing with the fiscal
quarter ended December 31, 2018,  no single quarterly net loss after taxes may
exceed $500,000; and provided further that this Section 8.2.17 shall no longer
be in force or effect after the Borrower issues convertible indebtedness
permitted hereunder in an amount at least equal to $50,000,000 in the aggregate,
commencing the fiscal quarter of such issuance.”

 

7.Amendment to Exhibit 8.3.3 – Quarterly Compliance Certificate.  Exhibit 8.3.3
to the Credit Agreement [Quarterly Compliance Certificate] is amended and
restated in its entirety se set forth on Exhibit A attached hereto.

8.Conditions Precedent.  The Borrower and the Lender acknowledge and agree that
the amendments set forth herein shall only be effective upon the occurrence of
all the following conditions precedent (which date shall be the “First Amendment
Effective Date”):

(a)Amendment.  The Borrower and the Lender shall have executed and delivered
this Amendment.

(b)Miscellaneous.  Such other documents, agreements, instruments, deliverables
and items set forth on the closing checklist delivered in connection with this
Amendment or as otherwise deemed necessary by the Lender.

2

 



--------------------------------------------------------------------------------

 

9.Representations, Warranties and Covenants.  The Borrower covenants and agrees
with and represents and warrants to the Lender as follows:

(a)the Borrower’s obligations under the Credit Agreement, as modified hereby,
are and shall remain secured by the Collateral, pursuant to the terms of the
Credit Agreement and the other Loan Documents;

(b)the Borrower possesses all of the powers requisite for it to enter into and
carry out the transactions referred to herein and to execute, enter into and
perform the terms and conditions of this Amendment, the Credit Agreement and the
other Loan Documents and any other documents contemplated herein that are to be
performed by the Borrower; any and all actions required or necessary pursuant to
the Borrower's organizational documents or otherwise have been taken to
authorize the due execution, delivery and performance by the Borrower of the
terms and conditions of this Amendment; the officers of the Borrower executing
this Amendment are the duly elected, qualified, acting and incumbent officers of
the Borrower and hold the titles set forth below their names on the signature
lines of this Amendment; and such execution, delivery and performance will not
conflict with, constitute a default under or result in a breach of any
applicable law or any agreement, instrument, order, writ, judgment, injunction
or decree to which the Borrower is a party or by which the Borrower or any of
its properties is bound, and that all consents, authorizations and/or approvals
required or necessary from any third parties in connection with the entry into,
delivery and performance by the Borrower of the terms and conditions of this
Amendment, the Credit Agreement, the other Loan Documents and the transactions
contemplated hereby have been obtained by the Borrower and are full force and
effect;

(c)this Amendment, the Credit Agreement, and the other Loan Documents constitute
the valid and legally binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws and by general equitable principles,
whether enforcement is sought by proceedings at law or in equity;

(d)all representations and warranties made by the Borrower in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (or in the case of any such representation and warranty that is
qualified by materiality or reference to Material Adverse Effect, in all
respects) as of the date hereof, except to the extent that any such
representation and warranty relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
(or in the case of any such representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, in all respects) as of such
earlier date, with the same force and effect as if all such representations and
warranties were fully set forth herein and made as of the date hereof and the
Borrower has complied with all covenants and undertakings in the Credit
Agreement and the other Loan Documents;

(e)no Event of Default or Default has occurred and is continuing under the
Credit Agreement or the other Loan Documents; there exist no defenses, offsets,

3

 



--------------------------------------------------------------------------------

 

counterclaims or other claims with respect to the Borrower's obligations and
liabilities under the Credit Agreement or any of the other Loan Documents; and

(f)the Borrower hereby ratifies and confirms in full its duties and obligations
under the Credit Agreement and the other Loan Documents applicable to it, each
as modified hereby.

10.Incorporation into Credit Agreement and other Loan Documents.  This Amendment
shall be incorporated into the Credit Agreement by this reference and each
reference to the Credit Agreement that is made in the Credit Agreement or any
other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  The term "Loan Documents" as defined in the Credit Agreement shall
include this Amendment.

11.Severability.  If any one or more of the provisions contained in this
Amendment, the Credit Agreement, or the other Loan Documents shall be held
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions contained in this Amendment, the
Credit Agreement or the other Loan Documents shall not in any way be affected or
impaired thereby, and this Amendment shall otherwise remain in full force and
effect.

12.Successors and Assigns.  This Amendment shall apply to and be binding upon
the Borrower in all respects and shall inure to the benefit of the Lender and
its successors and assigns, provided that the Borrower may not assign, transfer
or delegate its duties and obligations hereunder.  Nothing expressed or referred
to in this Amendment is intended or shall be construed to give any person or
entity other than the parties hereto a legal or equitable right, remedy or claim
under or with respect to this Amendment, the Credit Agreement or any of the
other Loan Documents, it being the intention of the parties hereto that this
Amendment and all of its provisions and conditions are for the sole and
exclusive benefit of the Borrower and the Lender.

13.Reimbursement of Expenses.  The Borrower unconditionally agrees to pay and
reimburse the Lender and save the Lender harmless against liability for the
payment of reasonable out-of-pocket costs, expenses and disbursements, including
without limitation, fees and expenses of counsel incurred by the Lender in
connection with the development, preparation, execution, administration,
interpretation or performance of this Amendment and all other documents or
instruments to be delivered in connection herewith.

14.Counterparts.  This Amendment may be executed by different parties hereto in
any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

15.Entire Agreement.  This Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof.  No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this Amendment, and no party shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention not set forth herein.

4

 



--------------------------------------------------------------------------------

 

16.Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

17.Construction.  The rules of construction set forth in Section 1.2
[Construction] of the Credit Agreement shall apply to this Amendment.

18.Governing Law.  This Amendment shall be deemed to be a contract under the
laws of the State of California and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California without regard to its conflict of laws principles.

19.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGES TO FOLLOW]

 

5

 



--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

BORROWER:

 

 

 

SHOTSPOTTER, INC, a Delaware corporation

 

By:  /s/ Ralph Clark  

Name: Ralph Clark

Its: President & CEO

 

 

 

 




6

 



--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]

 

 

LENDER:

 

 

UMPQUA BANK, an Oregon state-chartered bank


 

By: /s/ Robert Jondall

Name:Robert Jondall

Title:SVP

 

 

 




7

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

EXHIBIT 8.3.3 TO THE CREDIT AGREEMENT

[QUARTERLY COMPLIANCE CERTOIFICATE]

 

[TO BE ATTACHED]

 




8

 



--------------------------------------------------------------------------------

 

EXHIBIT 8.3.3

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement (as it may be amended, restated, modified or supplemented, the "Credit
Agreement"), dated as of September 27, 2018, by and among ShotSpotter, Inc., a
Delaware corporation (the “Borrower”) and Umpqua Bank, an Oregon state-chartered
bank (the “Lender”).  Unless otherwise defined herein, terms defined in the
Credit Agreement are used herein with the same meanings.

The undersigned officer, ______________________, the ___________
[President/Chief Executive Officer/Chief Financial Officer/Corporate
Controller/Treasurer] of the Borrower, in such capacity does hereby certify on
behalf of the Borrower as of the quarter/year ended _________________, 20___
(the "Report Date"), as follows:1

A.  Maximum Consolidated Modified Leverage Ratio (Section 8.2.14).  As of the
Report Date, the Consolidated Modified Leverage Ratio of the Loan Parties is
___________________, which ratio is not greater than 3.50 to 1.00.  A detailed
calculation of the Consolidated Modified Leverage Ratio in a form approved by
the Lender is attached hereto as Schedule I.  

B.  Minimum Liquidity (Section 8.2.15).  As of the Report Date, the Minimum
Liquidity of the Loan Parties with the Lender is _________________, which amount
is not less than $10,000,000, of which at least an average quarterly amount of
$2,000,000 shall be held in a demand deposit account.  A detailed calculation of
the Minimum Liquidity covenant in a form approved by the Lender is attached
hereto as Schedule II.

C.  Minimum Interest Coverage Ratio (Section 8.2.16).  As of the Report Date,
the Consolidated Interest Coverage Ratio of the Loan Parties is
___________________, which ratio is not less than 2.00 to 1.00.  A detailed
calculation of the Consolidated Interest Charge Ratio in a form approved by the
Lender is attached hereto as Schedule III.

D.  Minimum Profitability (Section 8.2.17).  So long as Section 8.2.17 remains
in full force and effect pursuant to the terms thereof, as of the Report Date,
the net profit after taxes of the Loan Parties is _____________ for the trailing
four consecutive quarterly period, which amount shall be at least $1.00
(commencing with the fiscal quarter ended December 31, 2019).    As of the
Report Date, if applicable, the quarterly net loss after taxes is $______, which
amount shall not exceed $500,000.  A detailed calculation of the Minimum
Profitability covenant in a form approved by the Lender is attached hereto as
Schedule IV.

E.  Representations, Warranties and Covenants.  As of the date hereof: (i) all
of the representations and warranties of the Loan Parties contained in Section 6
of the Credit Agreement and in the other Loan Documents are true and correct in
all material respects,

 

1 

See Credit Agreement for full provisions relating to all financial covenants.

9

 



--------------------------------------------------------------------------------

 

except for representations and warranties made as of a specified date (which
were true and correct in all material respects, except as otherwise qualified,
as of such date).

F.  Event of Default.  No Event of Default exists as of the date hereof.

 

 

[SIGNATURE PAGE FOLLOWS]

 




10

 



--------------------------------------------------------------------------------

 

signature page – form of QUARTERLY COMPLIANCE CERTIFICATE

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate this __ day of
____________________, 201_.

 

BORROWER:

SHOTSPOTTER, INC., a Delaware corporation

By:   ____________________________________
Name:  __________________________________
Title:  ___________________________________

 




11

 



--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT 8.3.3

FORM OF QUARTERLY COMPLIANCE CERTIFICATE – SCHEDULES i - iV

SCHEDULE I – Section 8.2.14 (Maximum Consolidated Modified Leverage Ratio)

A.

CONSOLIDATED FUNDED INDEBTEDNESS

 

1.

Outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder excluding those described in
clauses (ii), (iii) and (iv) of the definition of “Obligations” hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments.

$________

 

2.

All purchase money Indebtedness.

$________

 

3.

The maximum amount available to be drawn under issued and outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments.

$________

 

4.

All obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business).

$________

 

5.

All Attributable Indebtedness.

$________

 

6.

All obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Expiration Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends.

$________

 

7.

Without duplication, all Guarantees with respect to outstanding Indebtedness of
the types specified in clauses (1) through (6) above of Persons other than the
Borrower or any Subsidiary.

$________

 

8.

All Indebtedness of the types referred to in clauses (1) through (7) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.

$________

12

 



--------------------------------------------------------------------------------

 

 

9.

Consolidated Funded Indebtedness equals sum of A1 through A8.

$________

B.

CONSOLIDATED EBITDA

 

1.

Consolidated Net Income for the most recently completed 12 trailing months.

$________

 

2.

Consolidated Interest Charges for such period.

$________

 

3.

Provision for federal, state, local and foreign income taxes payable for such
period.

$________

 

4.

Depreciation and amortization expenses for such period.

$________

 

5.

Non-cash stock compensation expense.

$________

 

6.

Non-recurring assets impairment expense in an amount not to exceed $250,000.

$________

 

7.

Non-recurring loss on debt extinguishment.

$________

 

8.

Non-cash warrant revaluation.

$________

 

9.

Fees, costs and expenses payable in connection with any financing activities.

$________

 

10.

Fees, costs and expenses relating to any Permitted Acquisition.

$________

 

11.

Other non-cash charges and losses (excluding any such non-cash charges or losses
to the extent (A) there were cash charges with respect to such charges and
losses in past accounting periods or (B) there is a reasonable expectation that
there will be cash charges with respect to such charges and losses in future
accounting periods less (c) without duplication and to the extent reflected as a
gain or otherwise included in the calculation of consolidated net income for
such period (i) non-cash gains (excluding any such non-cash gains to the extent
(A) there were cash gains with respect to such gains in past accounting periods
or (B) there is a reasonable expectation that there will be cash gains with
respect to such gains in future accounting periods).

$________

 

12.

Consolidated EBITDA equals sum of B1 through B11.2

$________

C.

Section 8.2.1.4 - Maximum Consolidated Modified Leverage Ratio

 

1.

Consolidated Funded Indebtedness (from Item A9 above).

$________

 

2.

Any unsecured convertible notes permitted under Section 8.2.1 as of such date.

$________

 

3.

Remainder of C1 minus C2.

$________

 

4.

Consolidated EBITDA (from Item B12 above).

$________

 

2 

See Credit Agreement for historical Consolidated EBITDA amounts to be included
for certain computation periods.

13

 



--------------------------------------------------------------------------------

 

 

5.

Ratio of (8) to (9).

___ to 1.00

 

6.

Maximum Permitted.

3.50 to 1.00

 

SCHEDULE II – Section 8.2.15 (Minimum Liquidity with Lender)

 

1.

Unrestricted domestic cash with Lender for such period.

$________

 

2.

Cash equivalents with Lender for such period.

$________

 

3.

Sum of (1) and (2).

$________

 

4.

Minimum amounts required.

$10,000,000

 

5.

Amounts held with Lender in a demand deposit account for such period.

$________

 

6.

Minimum amount required to be held with Lender in a demand deposit account (to
be included in overall $10,000,000 minimum requirement).

$2,000,000

 

SCHEDULE III – Section 8.2.16 (Minimum Interest Coverage Ratio)

A.

CONSOLIDATED INTEREST CHARGES

 

1.

All interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money and Attributable Indebtedness
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP.

$________

 

2.

All interest paid or payable with respect to discontinued operations.

$________

 

3.

The portion of rent expense under Capitalized Leases that is treated as interest
in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed fiscal
quarter or fiscal year, as the case may be.

$________

 

4.

Consolidated Interest Charges equals sum of A1 through A3.

 

B.

Section 8.2.16 – Minimum Interest Coverage Ratio

 

1.

Consolidated EBITDA (from Item IB12 above).

$________

 

2.

Consolidated Interest Charges (from item A4 above).

$________

 

3.

Ratio of (1) to (2).

____ to 1.00

 

4.

Minimum Allowed.

2.00 to 1.00

 




14

 



--------------------------------------------------------------------------------

 

SCHEDULE IV – Section 8.2.17 (Minimum Profitability) 3


 

.

Net profit after taxes for such trailing four consecutive quarter period
commencing with fiscal quarter ended December 31,
2019.                                    

$____________

 

Minimum required

$1.00

 

Commencing with the fiscal quarter ended December 31, 2018, no single quarterly
net loss after taxes may exceed $500,000

 

 

If applicable quarterly net loss after taxes

$_____________

 

 

 

 

 

3 

This covenant shall no longer be in force or effect after Borrower issues
convertible indebtedness permitted under the Credit Agreement in an amount equal
to at least $50,000,000 in the aggregate commencing the fiscal quarter of such
issuance

15

 

